                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


DIANA McCLAMMY,                                    CV-18-68-GF-BMM

          Plaintiff,

    vs.
                                                          ORDER
OFFICER THOMAS HALLORAN, et
al.,

          Defendants.


      Defendant City of Great Falls (“City”) and Defendants Great Falls Police

Officers Tovson and Halloran (collectively “Officers”) filed separate motions for

summary judgment. (Docs. 41 & 45.) Plaintiff Diana McClammy (“McClammy”)

opposed the motions. (Docs. 78 & 80.) The Court conducted a hearing on the

motions on September 12, 2019. (Doc. 100.)

               FACTUAL AND PROCEDURAL BACKGROUND

      McClammy called 911 at approximately 7:32 p.m. on May 22, 2015. (Doc. 3

at 3.) She reported that her boyfriend, Louis Dymon, had physically abused her.

(Id.) The Officers responded to McClammy’s apartment building. (Id.) McClammy

told the Officers that Dymon had been drinking, was violent, head-butted her, hit




                                         1
her in the back of the neck with a plastic bottle, and scratched her face at her

jawline. (Id.)

      The Officers spoke separately with McClammy and Dymon. (Id. at 3-4.)

McClammy alleges that the Officers acted dismissively toward her complaints. (Id.

at 3.) The Officers reported that McClammy was intoxicated. (Id.) Subsequent

testing measured McClammy’s blood alcohol content (BAC) as 0. (Id.) The

Officers reported that Dymon was calm, but appeared intoxicated. (Id. at 4.)

Subsequent testing measured Dymon’s BAC as 0.297. (Id.) The Officers cleared

the call based on their conversations with McClammy and Dymon. (Id.)

McClammy reports that the Officers’ investigation lasted less than 15 minutes.

(Id.) The Officers left the apartment building after they had concluded their

investigation. (Id.)

      The apartment building manager called 911 a little over an hour later. (Id.)

The building manager reported that McClammy told him that she had just stabbed

Dymon and to call for help. (Id.) The Officers responded to the scene. (Id.)

McClammy asserts that she told the Officers that she had acted in self-defense and

that she had not meant to kill Dymon. (Id.) The Officers arrested McClammy. (Id.)

Medical personnel pronounced Dymon dead later that night. (Id. at 5.)

      The State of Montana charged McClammy with deliberate homicide for

Dymon’s death. (Id.) The state district court appointed public defender Matthew



                                           2
McKittrick to defend McClammy. (Id. at 6.) McClammy pleaded not guilty to the

charge of deliberate homicide. (Id.) The court held an omnibus hearing on October

14, 2015. (Id.) McClammy informed the court that she intended to rely on a

justifiable use of force and/or mental disease or defect defense. (Id.) The court

scheduled trial for November 16, 2015. (Id.)

      McKittrick moved to vacate and continue various deadlines, including

McClammy’s trial date. (Id.) Ultimately, the court reset McClammy’s trial for

February 13, 2017. (Id.) The State filed a motion to dismiss the charge with

prejudice on February 7, 2017. (Id.) The State represented that it lacked sufficient

evidence to overcome McClammy’s self-defense claim. (Id.) The state district

court dismissed the charges on February 7, 2017. (Id. at 7.) McClammy had been

incarcerated for the 21 months between her arrest and the dismissal. (Doc. 78 at

11-12.)

      McClammy filed her Complaint in Montana State Court on March 7, 2018.

(Doc. 3 at 15.) McClammy initially asserted seven causes of action against various

defendants. (Id. at 7-16.) The Officers removed the case to federal court on April

25, 2018. (Doc. 1.) McClammy has since moved to dismiss several causes of

action and two defendants. (Docs. 80 at 2, 98 at 1, & 100.) The following causes of

action remain: (1) negligence against the Officers and the City; and (2) 42 U.S.C.

§ 1983 Fourteenth Amendment violation against the Officers. (Doc. 3 at 7, 13.)



                                          3
        McClammy clarifies that she bases her claims against the Officers on their

alleged “deliberate indifference” in investigating the assault that McClammy first

reported and in failing to arrest Dymon based on their investigation. (Doc. 78 at 4.)

McClammy bases her claims against the City on its vicarious liability for the

Officers’ tortious conduct. (Id.)

                                    DISCUSSION

   I.      Motions for Summary Judgment

        The Court will address separately the motions for summary judgment.

        A. Summary Judgment Legal Standard

        A party may move for summary judgment on all or part of a claim. Fed. R.

Civ. P. 56(a). Summary judgment proves proper when no genuine dispute of

material fact exists and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The Court will grant summary judgment where the

documentary evidence produced by the parties permits only one conclusion.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

        A moving party, who does not carry the burden of proof at trial, carries the

“initial burden of production” on a summary judgment motion. Nissan Fire &

Marine Insurance Company, LTD v. Fritz Companies, Inc., 210 F.3d 1099, 1102

(2000). The movant may fulfill her initial burden of production in one of two ways.

Id., at 1106. The movant may produce “affirmative evidence negating an essential



                                           4
element of the nonmoving party’s claim.” Id. at 1103. The movant alternatively

may show that the “nonmoving party did not have enough evidence to carry” her

burden of proof at trial. Id.

      If the movant meets her burden of production, the nonmovant must produce

evidence to support her claim. Id. Rule 56 mandates summary judgment where the

nonmovant’s production of evidence fails to create a genuine issue of material fact.

Id. If the movant fails to meet her initial burden of production, then the nonmovant

may defeat the motion for summary judgment without having produced any

evidence. Id.

      B. The Officers’ Motion for Summary Judgment

State-Created Danger

      The Fourteenth Amendment generally does not require an officer to protect

an individual from third-party violence. Town of Castle Rock v. Gonzales, 545 U.S.

748, 768 (2005). An officer may owe a Fourteenth Amendment due process duty to

protect against third-party violence, however, if the officer affirmatively placed the

plaintiff in a position of known danger by acting with deliberate indifference.

Kennedy v. City of Ridgefield, 439 F.3d 1055, 1062-63 (9th Cir. 2006). The

exception requires the officer to engage in affirmative conduct that placed the

plaintiff in a position that was more dangerous than the one in which the officer

found the plaintiff. Id. at 1061.



                                          5
      McClammy alleges that the Officers’ actions resulted in a state-created

danger in violation of her Fourteenth Amendment Due Process right. (Docs. 3 at 13

& 78 at 12.) McClammy asserts that the Officers created a danger through the

following omissions: (1) failing to investigate properly her claims when they

responded to her 911 call; and (2) failing to arrest Dymon following their

investigation. (Doc. 78 at 12.)

      McClammy specifically argues that the Officers increased her risk of harm

by “stoking Dymon’s anger” during their investigation. (Id. at 20.) McClammy

asserts that, after the Officers left, Dymon threw her on the futon, grabbed her hair,

and screamed, “[n]o red marks bitch!” (Id.) McClammy contends that the Officers

must have told Dymon that they had not seen any red marks on McClammy’s head

or neck in order for Dymon to then scream “[n]o red marks bitch!” at McClammy

after the Officers had left. (Doc. 78 at 20.)

      The Officers moved for summary judgment regarding McClammy’s state-

created danger claim. (Doc. 42 at 13.) The Officers assert that McClammy failed to

show that their actions deprived McClammy of any constitutional right. (Id.) The

Officers argue that they did not act affirmatively to place McClammy in a position

that was more dangerous than the one in which they found her. (Id. at 16.) The

Officers further argue that no evidence exists to indicate that they acted with

deliberate indifference to a known or obvious danger. (Id.)



                                           6
      A genuine issue of material fact exists regarding whether the Officers acted

affirmatively with deliberate indifference to place McClammy in a more dangerous

position than the one in which they found her. McClammy argues that the Officers

acted affirmatively. (Doc. 78 at 20.) McClammy asserts that the Officers’ action in

telling Dymon that they did not see any red marks on McClammy constitutes the

“affirmative act.” (Doc. 78 at 20.) McClammy further alleges that the Officers

acted with deliberate indifference despite the following compelling evidence

presented to the Officers: (1) that Dymon had physically abused McClammy; and

(2) that the physical abuse would escalate when the Officers left. (Doc. 78 at 21.)

      The parties separately emphasize the genuine issues of material fact that

currently exist. McClammy contends that the Officers’ purported statement to

Dymon that they had not seen any red marks on McClammy constitutes the

“affirmative act” at issue. Whether the Officers made that statement to Dymon

represents a disputed issue of material fact. (Doc. 88 at 6.) Assuming the Officers

made the statement, McClammy’s claim of Dymon’s reaction to the statement also

presents a factual issue.

      The trier of fact must determine whether the statement increased Dymon’s

anger towards McClammy, thereby placing her in more danger than when the

Officers first arrived at the scene. The trier of fact first must resolve these material

factual issues to determine whether the officers acted with deliberate indifference



                                           7
when they left the apartment building after having completed their investigation

without arresting Dymon. These issues of material fact preclude summary

judgment on McClammy’s state-created danger claim. Fed. R. Civ. P. 56(c).

State Law Claims

      Officers further assert that they are entitled to summary judgment on

McClammy’s state law claims. (Doc. 42 at 24.) McClammy agrees that the

doctrine of qualified immunity protects the Officers from her state law claims

because the City appears as a defendant and the Officers acted in the scope of their

employment. (Doc. 78 at 23.) The Court grants the Officers’ motion for summary

judgment regarding McClammy’s state law claims.

      C. The City’s Motion for Summary Judgment

      The public duty doctrine provides that a police officer owes no duty to an

individual plaintiff when carrying out his general duty to protect and preserve the

peace. Renenger v. State, 426 P.3d 559, 567 (Mont. 2018). The public duty

doctrine expresses the policy that a police officer owes to the public at large a duty

to protect and preserve the peace rather than to an individual plaintiff. Nelson v.

State, 195 P.3d 293, 301 (Mont. 2008).

      McClammy claims that the Officers acted negligently in the following ways:

(1) investigating the assault that she had reported; and (2) failing to arrest Dymon

after conducting their investigation. (Doc. 78 at 4.) The City moved for summary



                                          8
judgment on the basis that the City lacks liability for the Officers’ alleged

negligence. (Doc. 46 at 11.) The City asserts that the Officers owed no legal duty

to McClammy based on the public duty doctrine’s protection of their conduct.

(Doc. 46 at 11-25.) The City asserts that the public duty doctrine bars liability for

an alleged negligent investigation. (Doc. 46 at 12.) The City further asserts that the

public duty doctrine bars liability for the Officers’ alleged negligence in failing to

arrest Dymon after having completed their investigation. (Doc. 46 at 19.)

      Courts have recognized exceptions to the public duty doctrine where a

“special relationship” exists between a police officer and the plaintiff. This

“special relationship” gives rise to a duty that proves more specific than the general

duty that the officer owes to the public at large. Gatlin-Johnson v. City of Miles

City, 291 P.3d 1129, 1132 (Mont. 2012); Nelson, 195 P.3d at 300. A statute that

specifically protects a class of persons establishes this “special relationship.”

Gatlin-Johnson, 291 at 1132. The Montana Supreme Court in Massee v.

Thompson, 90 P.3d 394, 403-04 (Mont. 2004), determined that Montana’s

domestic abuse statutes create this “special relationship” between police officers

and victims of domestic violence.

      The Montana Legislature has enacted numerous statutes that specifically

address the relationship between police officers and domestic abuse victims. For

example, Mont. Code Ann. § 46-6-311 provides that arrest represents the



                                           9
“preferred response” in domestic assault cases involving “imminent danger to the

victim.” In fact, Mont. Code Ann. § 46-6-601 affirmatively requires a police

officer to file a written report with the officer in command when the officer fails to

make an arrest when called to the scene of a reported domestic assault incident.

Mont. Code Ann. § 46-6-602 further requires a police officer to advise the victim

of the availability of a shelter or other community services and notify the victim of

any legal rights and remedies available.

      The statutes could be construed, pursuant to Massee, to reflect the Montana

Legislature’s intent to create a “special relationship” between law enforcement and

victims of domestic violence. Massee, 90 P.3d at 403-04. McClammy called 911

and reported that Dymon, her domestic partner, had assaulted her. The 911

operators dispatched the Officers to McClammy’s apartment. McClammy alleges

that the Officers had a “special relationship” with McClammy, a victim of reported

domestic violence, pursuant to Montana law.

      Montana law obligated the Officers to respond to the reported domestic

violence in a specific manner. See Mont. Code Ann. §§ 46-6-311, 46-6-601, 46-6-

602. McClammy alleges that the Officers owed McClammy a legal duty pursuant

to those statutory obligations. McClammy further alleges facts that could limit

application of the public duty doctrine to the Officers’ potential liability. The

City’s motion for summary judgment (Doc. 45) must be denied until the finder of



                                           10
fact resolves the extent of the contact—and the corresponding relationship—

between McClammy and the Officers.

   II.      Motions in Limine

         A. Motion in Limine Legal Standard

         A motion in limine constitutes “a procedural mechanism to limit in advance

testimony or evidence in a particular area. Frost v. BNSF Ry. Co., 218 F. Supp. 3d

1122, 1133 (D. Mont. 2016). A motion in limine “reduces the likelihood that

unduly prejudicial evidence will ever reach the jury.” Jackson v. Cty. Of San

Bernardino, 194 F. Supp. 3d 1004, 1008 (C.D. Cal. 2016) (citing Brodit v.

Cambra, 350 F.3d 985, 1004-05 (9th Cir. 2003). A district court possesses “wide

discretion” in considering a motion in limine. Frost, 218 F. Supp. 3d at 1133.

         B. The Parties’ Motions in Limine

         McClammy, the Officers, and the City have filed several motions in limine

asking the Court to exclude multiple items of evidence at trial. (Docs. 49, 55, 58,

60, & 63.)

         McClammy seeks to exclude the following evidence: (1) evidence of other

crimes, wrongs, or bad acts (Doc. 50 at 6-21); (2) defense counsel’s questioning of

McClammy regarding whether other witnesses are lying (Doc. 50 at 21-29); and

(3) Defense expert Mark Muir’s rebuttal testimony (Doc. 50 at 29). (Docs. 49 &

50.)



                                          11
      The Officers seek to exclude the following evidence: (1) McClammy’s

liability experts’ testimony (Docs. 55 & 57); (2) testimony concerning Missoula

Police Department policies (Docs. 58 at 2 & 59 at 2); and (3) reference to any

alleged need for an “internal investigation” (Docs. 58 at 2 & 59 at 3). (Docs. 55,

57, 58 & 59.)

      The City seeks to exclude the following evidence: (1) references to current

events, racial strife, news sources, political figures, and political affiliations (Docs.

60 at 2 & 61 at 5-7); (2) McClammy’s handwritten statement (Docs. 60 at 2 & 61

at 7-9); and (3) McClammy’s expert Mori Woods’s testimony (Docs. 62 at 1-2 &

63 at 2-10).

      C. The Court’s Rulings

      The Court heard arguments on the motions in limine at the hearing on

September 12, 2019. (Doc. 100.) The Court ruled from the bench on the parties’

motions during the hearing and provided its reasoning at that time. The Court

summarizes its decisions as follows:

   1. Evidence of McClammy’s prior bad acts: Evidence of McClammy’s prior

bad acts will be admissible only if McClammy first opens the door to such

evidence at trial. Defendants must submit a list to the Court of each bad act that

Defendants seek to admit. The list must detail the prior bad act, including a

description of the act, where the act occurred, and when the act occurred. The



                                           12
Court will rule on the admissibility of each prior bad act individually when it

becomes necessary to do so.

   2. Defense counsel’s questioning of McClammy regarding whether other

witnesses are lying: Defendants must compile a list of witnesses whom

McClammy claims to be lying. Defendants should identify those witnesses’

specific statements that McClammy contradicted during her deposition. Any of

these witnesses must testify at trial in order for Defendants to question McClammy

on any alleged lies by the testifying witnesses. The Court will rule on each

testifying witness closer to trial as appropriate.

   3. Defense expert Mark Muir’s rebuttal testimony: Any new information that

Muir presented on rebuttal must have been in response to information that

Plaintiff’s experts disclosed. Any other information will be excluded.

   4. Mark Muir’s references to current events, racial strife, news sources,

political figures, and political affiliations: Plaintiffs may question Muir about any

opinions that Muir published in a widely read publication, such as a newspaper.

Plaintiffs must seek the Court’s approval to question Muir about opinions that he

published in a more private publication, such as on his Facebook account.

Plaintiffs may not question Muir about any personal opinions that he did not

publish unless Muir first opens the door to any such questions.




                                           13
   5. McClammy’s experts’ testimony: Expert witnesses should not use any

language that sounds like jury instructions and invades the province of the jury.

For example, expert witnesses may testify about matters that they believe to be

“credible” or “not credible.” Expert witnesses may not say that they believe

something to be “false.”

          a. Ron Steffens: Plaintiffs may ask Steffens about his investigation.

Steffens may discuss the opinions that he formed as a result of his investigation.

Steffens may not discuss his opinions in the form of legal conclusions on the

ultimate issues to be resolved at trial.

          b. Mori Woods: Woods may not testify regarding her opinions in the

form of legal conclusions on the ultimate issues to be resolved at trial, such as her

opinion that the officers “deliberately conspired.” Defendants may attack Woods’s

credibility and knowledge as an expert on cross-examination.

   6. Testimony concerning Missoula Police Department Policies: Experts may

not discuss the City of Missoula’s policies, or for that matter, the policies of any

particular city. Experts instead should talk generally about “best police practices.”

   7. Reference to any alleged need for an “internal investigation”: Witnesses may

not use the term “internal investigation.” Witnesses may discuss the topic by

talking about for the need for a “review by supervisors” or by using other

appropriate language.



                                           14
   8. McClammy’s handwritten statement: The statement is not admissible at this

point. The Court will re-assess the issue on redirect examination if necessary.

                                     ORDER

      Accordingly, IT IS ORDERED that:

   1. Defendant Officers’ Motion for Summary Judgment (Doc. 41) is

      GRANTED, IN PART, and DENIED, IN PART.

   2. Defendant City of Great Falls’s Motion for Summary Judgment (Doc. 45) is

      DENIED.

   3. McClammy’s Motion in Limine (Doc. 49) is GRANTED, IN PART, and

      DENIED, IN PART.

   4. Defendant Officers’ Motions in Limine (Docs. 55 & 58) are GRANTED, IN

      PART, and DENIED, IN PART.

   5. Defendant City of Great Falls’s Motions in Limine (Docs. 60 & 62) are

      GRANTED, IN PART, and DENIED, IN PART.

      DATED this 25th day of September, 2019.




                                         15
